 


113 HRES 198 EH: Providing for consideration of the bill (H.R. 1406) to amend the Fair Labor Standards Act of 1938 to provide compensatory time for employees in the private sector.
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 198 
In the House of Representatives, U. S.,

May 7, 2013
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1406) to amend the Fair Labor Standards Act of 1938 to provide compensatory time for employees in the private sector. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1406) to amend the Fair Labor Standards Act of 1938 to provide compensatory time for employees in the private sector. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; (2) the further amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Gibson of New York or his designee, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
